Case 1:20-cv-11358-LTS Document 3-10 Filed 07/20/20 Page 1 of 7




          EXHIBIT 10
         Case 1:20-cv-11358-LTS Document 3-10 Filed 07/20/20 Page 2 of 7



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



                   AFFIDAVIT OF LYLAH STYLES IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Lylah Styles, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for approximately three to

        four months. I am Black.

     3. I work at the Whole Foods located at 121 South River Road, Bedford, New

        Hampshire. I work as an Amazon Prime Shopper, primarily in the back of the

        house and away from customers.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, I decided to write “I Can’t

        Breathe” on a surgical mask and wear it to work.
    Case 1:20-cv-11358-LTS Document 3-10 Filed 07/20/20 Page 3 of 7



6. After a few days unnoticed, a supervisor came up to me and told me I was not

   allowed to wear the mask. When I pushed back, the supervisor said I had to

   change my mask or go to the manager’s office. I went to the manager’s office

   along with co-workers who were also wearing masks in support of Black Lives

   Matter and we were told that it was against policy to wear the mask and that we

   needed to switch it or clock out and go home. Confused, we explained that the

   dress code policy didn’t seem to apply to masks but were told there was a mask-

   specific policy. However, management did not supply us with a “mask policy”

   until two days later.

7. I refused to take off the mask that day and was sent home. My co-workers also

   refused and were told to go home.

8. After that, I wrote “BLM” on my shoes (there is no policy against writing on

   shoes), and on my arm (there is no policy against tattoos), and on my mask. A

   manager came up to me when I was working in the freezer section in the back of

   the store, where customers cannot even see me, and told me I could not wear

   the mask and I got sent home.

9. In total I have been sent home three times without pay and each time have been

   given a “point”, which counts towards progressive disciplinary action.

10. I have never received significant discipline.

11. A couple days ago during my shift, the manager complimented my team’s

   performance.

12. I feel discriminated against by Whole Foods for its failure to support me as a

   Black employee expressing that my life matters, especially in a workplace that
    Case 1:20-cv-11358-LTS Document 3-10 Filed 07/20/20 Page 4 of 7



   has predominantly white co-workers and customers, and now feel unwelcome in

   the workplace.

13. I expected that Whole Foods would support us in wearing the Black Lives Matter

   masks because the company claims to be inclusive and support all of its

   employees and has publicly supported the movement.

14. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

15. However, Whole Foods has not consistently enforced this policy. For example,

   one time I was ripped jeans, which is in violation of the dress code but I was

   simply told not to wear it again and not disciplined in any other way. I have also

   been told that my heels violated the dress code but was not sent home for the

   infraction. I have also seen a co-worker of mine wear a Sponge Bob mask,

   which violates the dress code policy, without being sent home.

16. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter Masks, by sending employees who

   wear the Black Lives Matter masks home without pay and assigning employees a

   disciplinary point for each time they are sent home.

17. Each time I have worn the Black Lives Matter mask, I have been sent home

   without pay and received a disciplinary “point.”

18. Despite these warnings and the discipline that I have received, I repeatedly wore

   my Black Lives Matter mask because I believe that Whole Foods is
        Case 1:20-cv-11358-LTS Document 3-10 Filed 07/20/20 Page 5 of 7



       discriminating against me by refusing to support me and by targeting employees

       who wear the Black Lives Matter masks, while allowing a host of other dress

       code violations.

   19. I believe that Whole Foods is discriminating and retaliating against me because I

       am being disciplining for wearing the Black Lives Matter masks, and against

       other workers who associate with me by participating in the national protest

       across store locations, and who are advocating for me and for our many other

       Black Whole Foods employees across the county, by disciplining us for wearing

       Black Lives Matter masks.

   20. I want to continue to wear my Black Lives Matter mask at work to protest against

       Whole Foods’ discriminatory policy of selectively enforcing its dress-code.

   21. However, I need to keep my job because I recently got a new apartment and

       cannot afford to lose my job because I would be unable to afford my apartment,

       or my school tuition or my car.




I declare under penalty of perjury that the foregoing is true and correct.

Executed on     07/18/2020
                     .



                                                        ______________________
                                                        Lylah Styles
Case 1:20-cv-11358-LTS Document 3-10 Filed 07/20/20 Page 6 of 7




            EXHIBIT A
-cv-11358-LTS Document 3-10 Filed 07/20/20 P
